                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PAULA DANNA, et al.,                                                                  PLAINTIFFS

v.                                Case No. 4:19-cv-00320-KGB

PALCO INC.                                                                           DEFENDANT

                                              ORDER

       Before the Court is plaintiffs’ motion for voluntary dismissal without prejudice (Dkt. No.

6). In their motion, plaintiffs move for voluntary dismissal without prejudice of their claims

against defendant Palco Inc. (Id., ¶ 2). Per Federal Rule of Civil Procedure 41(a)(1)(A)(i), “the

plaintiff may dismiss an action without a court order by filing . . . a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment . . . .” Palco Inc. has

filed no answer or motion for summary judgment in this action.

       Therefore, for good cause shown and pursuant to Rule 41(a)(1)(A)(i), the Court grants

plaintiffs’ motion for voluntary dismissal (Dkt. No. 6). The claims in this case are dismissed

without prejudice. The Court denies as moot Palco Inc.’s pending motion for extension of time

(Dkt. No. 5).

       It is so ordered, this the 30th day of May 2019.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
